
	
		II
		112th CONGRESS
		1st Session
		S. 47
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapter 81 of title 5, United
		  States Code, to authorize the use of clinical social workers to conduct
		  evaluations to determine work-related emotional and mental
		  illnesses.
	
	
		1.Short titleThis Act may be cited as the
			 Clinical Social Workers’ Recognition
			 Act of 2011.
		2.Examinations by clinical social workers for
			 Federal worker compensation claimsSection 8101 of title 5, United States Code,
			 is amended—
			(1)in paragraph (2), by striking and
			 osteopathic practitioners and inserting osteopathic
			 practitioners, and clinical social workers; and
			(2)in paragraph (3), by striking
			 osteopathic practitioners and inserting osteopathic
			 practitioners, clinical social workers,.
			
